                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ABRAHAM MALONE,                           )
Reg. No. 08386-003,                       )
                                          )
       Plaintiff,                         )
                                          )
       v.                                 ) CIVIL ACTION NO. 2:18-CV-261-ALB
                                          )
WARDEN WALTER WOODS, et al.,              )
                                          )
       Defendants.                        )

                                         ORDER

       This case is before the court on a Recommendation of the Magistrate Judge entered

on November 14, 2019. (Doc. 38).          There being no timely objection filed to the

Recommendation, and after an independent review of the file, the Recommendation is

ADOPTED, and it is hereby

       ORDERED that this case is DISMISSED without prejudice for failure of Plaintiff

to comply with the orders of the court and to prosecute this action.

       A Final Judgment will be entered separately.

       DONE and ORDERED this 14th day of February 2020.


                                               /s/ Andrew L. Brasher
                                          ANDREW L. BRASHER
                                          UNITED STATES DISTRICT JUDGE
